                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

KENNETH NEWKIRK,                                 )   CASE NO. 7:19CV00648
                                                 )
                        Plaintiff,               )
v.                                               )   MEMORANDUM OPINION
                                                 )
WARDEN KISER,                                    )   By: Glen E. Conrad
                                                 )   Senior United States District Judge
                        Defendant.               )

        Kenneth Newkirk, a Virginia inmate proceeding pro se, filed this action under 42 U.S.C.

§ 1983, alleging that prison officials have wrongfully transferred him to a prison facility where

he feels unsafe. Newkirk has not prepaid the requisite filing fee and applies to proceed in forma

pauperis. Upon review of the record, the court finds that the action must be summarily dismissed

without prejudice based on Newkirk’s prior civil actions that have been dismissed as frivolous or

for failure to state claim.

        Under 28 U.S.C. § 1915(b), all prisoner litigants suing government entities or officials

are required to pay court filing fees in full, either through prepayment or through installments

withheld from the litigant’s inmate trust account.       Section 1915(g) denies the installment

payment method to prisoners who have “three strikes” –– those prisoners who have had three

previous cases or appeals dismissed as frivolous, malicious, or for failure to state a claim, unless

the three-striker inmate shows “imminent danger of serious physical injury.”             28 U.S.C.

§ 1915(g).

        Newkirk has at least three prior actions or appeals that have been dismissed as frivolous

or malicious, or for failure to state a claim. See, e.g., Newkirk v. Shaw, No. 3:14CV426-HEH,

2014 WL 4161991, at *3 (E.D. Va. Aug. 19, 2014); Newkirk v. Circuit Court, No. 3:14CV372-

HEH, 2014 WL 4072212, at *3 (E.D. Va. Aug. 14, 2014); Newkirk v. Lerner, No. 3:13CV364-
